Order entered September 24, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00671-CR

                         RODRICK ONEALL TAYLOR, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F18-75219-W

                                          ORDER
        Before the Court is appellant’s September 23, 2019 motion to extend the time for filing

his brief. We GRANT the motion. Appellant’s brief shall be due on or before October 23,

2019.


                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE